Filed 12/3/14 P. v. Bybee CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066164

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. RIF139205)

DONALD EUGENE BYBEE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Riverside County, Michele D.

Levine, Judge. Affirmed.

         Gerald J. Miller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         In 2008 Donald Bybee was convicted of one count of grand theft of an automobile

(Pen. Code, § 666.5, subd. (a)1/Veh. Code, § 10851) and, in a bifurcated proceeding, the

court found true the allegations that Bybee had been convicted of five offenses for which

1        All statutory references are to the Penal Code unless otherwise specified.
he served a term in state prison within the meaning of section 667.5, subdivision (b), and

that two of those offenses constituted serious or violent felony strike convictions within

the meaning of sections 667, subdivisions (b) through (i) and 1170.12. After his motion

pursuant to People v. Superior Court (Romero) (1996) 13 Cal.4th 497 was denied, Bybee

was sentenced to 25 years to life.

       In January 2013, Bybee, acting in propria persona, filed a motion to recall his

sentence pursuant to the recently enacted Three Strikes Reform Act of 2012 (§ 1170.126

et seq.). After counsel was appointed for Bybee, and both the People and Bybee filed

papers opposing and supporting the petition, the court held an evidentiary hearing. The

evidence indicated that, while incarcerated, Bybee had pleaded guilty in 2009 to

assaulting another inmate, and in 2010 assaulted another inmate with a shank. The court

found Bybee posed an unreasonable risk to public safety, within the meaning of section

1170.126, subdivision (f), and denied the petition.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436 and Anders v. California

(1967) 386 U.S. 738. We granted Bybee permission to file a supplemental brief on his

own behalf, but he has not responded.




                                             2
      A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436 and

Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably arguable appellate

issues. Bybee has been competently represented by counsel on this appeal.

                                    DISPOSITION

      The order is affirmed.




                                                                        McDONALD, J.

WE CONCUR:


McCONNELL, P. J.


McINTYRE, J.




                                           3